Citation Nr: 1220173	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-21 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board observes that the Veteran was scheduled for his requested hearing before a Veterans Law Judge via video conference in March 2011; however, he did not appear at the RO for his hearing.  There is no indication that a January 2011 letter notifying the Veteran of his hearing date was returned as undeliverable.  Additionally, he has not given good cause for his failure to appear or requested that his hearing be rescheduled.  Therefore, the Board considers the Veteran's request for a hearing before a Veterans Law Judge to be withdrawn.  38 C.F.R. § 20.704(d) (2011).

The issues of entitlement to service connection for right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The August 1978 rating decision that denied service connection for a back disorder is final.

2.  The evidence received since the August 1978 rating decision is duplicative, cumulative, and redundant, and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disorder.




CONCLUSION OF LAW

Evidence received since the final August 1978 rating decision, which denied a claim of entitlement to service connection for a back disorder, is not new and material, and thus the claim is not reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a), 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a July 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The July 2007 letter advised the Veteran how disability evaluations and effective dates are assigned, and the type evidence which impacts those determinations.  The RO then adjudicated the claim in a September 2007 rating decision.

The Board notes that in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The July 2007 notice letter complies with the holding of the United States Court of Appeals for Veterans Claims (Court) in Kent.  In particular, the letter specifically informed the Veteran of the type of evidence that was lacking in the prior denial and of the type of evidence that was necessary to reopen the claim.  The Veteran was advised that the previous denial was based on the fact that there was no evidence of complaint, diagnosis, or treatment for a back injury in service, and no defects were found on his July 1975 separation examination.  In addition, the criteria for establishing entitlement to service connection for the claimed disability were set forth in the July 2007 letter.  There is no further duty to notify under the VCAA.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, and post-service VA and private treatment records.  With respect to a VA examination, VA has no obligation to provide a VA examination until new and material evidence has been presented, which has not been done in this case.  38 C.F.R. § 3.159(c)(4)(iii) (2011).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, submitting evidence.  Thus, he has been provided with a meaningful opportunity to participate in the claims process, and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran was given notice of the RO's denial with his procedural and appellate rights at his address of record, but he did not request reconsideration of the August 1978 rating decision.  There was no indication that the letter was returned or not received by the Veteran.

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Prior to the RO's August 1978 denial of the Veteran's claim for service connection for a back disorder, the Veteran had submitted a January 1978 statement to the effect that his back disorder was the result of a fall while marching at Fort Sill, Oklahoma, and that he was treated at the hospital there for that injury.  Also of record at the time of the RO's August 1978 denial were the Veteran's service treatment records.

On the basis of all the evidence described above, in an August 1978 decision, the RO denied service connection for a back disorder, as the evidence showed that there was no evidence of complaint, diagnosis, or treatment for a back injury in service, and no defects were found on his July 1975 separation examination.  The Veteran was notified of this decision and his rights.  In determining whether new and material evidence has been submitted, the Board must review all of the evidence submitted since the last final disallowance of the claim.  The August 1978 rating decision is the last final denial.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2011).

The Veteran's claim to reopen was received in June 2007.  In his statements and testimony associated with his claim-including his November 2007 notice of disagreement and July 2008 substantive appeal-the Veteran has continued to assert that his back injury occurred at Fort Sill, Oklahoma, and was treated there.

The Veteran's allegations are not new because they are duplicative, cumulative, and redundant.  Specifically, the Veteran alleged in his November 2007 notice of disagreement and July 2008 substantive appeal that his back injury occurred and was treated at Fort Sill, Oklahoma.  This allegation is duplicative of his January 1978 statement.

Since the August 1978 rating decision, VA has also obtained the Veteran's private treatment records, including reports from Dr. L.A.N. and Dr. E.J.A. dated September 1997 through November 1997.  A September 1997 record reflects that the Veteran began having low back pain in September 1997.  An October 1997 record indicates that the Veteran reported that while he was lifting some 31 D support frames at work in September 1997, he felt a sudden onset of sharp pain in his lower back; the physician diagnosed the Veteran with a chronic lumbosacral strain.  The Board finds that although these records are new, they are not material because they do not relate to an unestablished fact necessary to substantiate the claim.  Specifically, these records reflect that the Veteran began experiencing his current low back pain in September 1997 upon sustaining a lifting injury at work.

The Board further finds that the evidence currently of record, when considered with the evidence of record at the time of the RO's August 1978 denial of the Veteran's claim, would not trigger the Secretary's duty to assist by providing a medical opinion.  Shade, 24 Vet. App. 110 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, as the RO found in its August 1978 decision, the evidence showed that there was no evidence of complaint, diagnosis, or treatment for a back injury in service, and no defects were found on his July 1975 separation examination.  The Board finds that the Veteran has not submitted any new and material evidence showing that he sustained a back injury or event in service.

Consequently, the evidence, by itself or when considered in conjunction with the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim.  Moreover, the evidence does not raise a reasonable possibility of substantiating the claim.  Therefore, the Board must find that new and material evidence has not been received to reopen the claim of entitlement to service connection for a back disorder.


ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for a back disorder, the appeal is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to service connection for right and left knee disorders so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Board initially finds that a remand is necessary to afford the Veteran a VA examination and opinion so as to determine the nature and etiology of his right and left knee disorders.  In this case, a VA examination is required because the Veteran's private physicians determined in April 1993 and December 1994, respectively, that he has permanent partial (5%) impairment in his left lower extremity (following a January 1993 diagnosis of a varus left knee, possible torn left medial meniscus, and mild hamstring tightness), and a permanent partial (3%) impairment in his right knee.  Additionally, the Veteran has provided competent lay evidence that he sustained injuries to his knees in jump school in service.  The Veteran's service treatment records show that he complained of a hurting right knee in February 1975.  McLendon v. Nicholson, 20 Vet.App. 79 (2006).  His military occupational specialty (MOS) was also a field artillery crewman.  In light of the permanent partial impairment of the Veteran's knees, his documented right knee pain in service, his MOS, and his statement regarding an in-service injury in jump school, the Board finds that he should be afforded a VA examination in order to determine the nature and etiology of his right and left knee disorders.

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his right and left knee disorders since service.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his right and left knee disorders since service.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining the records described above, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his right and left knee disorders.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner should identify all right and left knee disorders found to be present.  With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) related to the Veteran's military service, to include his reported jump school injury and his documented February 1975 report of a hurting right knee.

In offering any opinion, the examiner must consider the full record, to include the Veteran's statements.  The rationale for any opinion offered should be provided.  If the examiner is unable to render an opinion without a resort to speculation, then the examiner must explain why this is so.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


